     Case 3:21-cv-00311-N Document 1 Filed 02/11/21                 Page 1 of 14 PageID 1


                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION



 GOLABS INC., d/b/a GOTRAX
                                                      Civil Action No. 3:21-CV-00311
                            Plaintiff,

                     v.                               Jury Trial Demanded

 UNICORN GLOBAL, INC., HANGZHOU
 CHIC INTELLIGENT TECHNOLOGY                          DECLARATORY JUDGMENT
 CO., LTD., SHENZEN UNI-SUN                           COMPLAINT
 ELECTRONIC CO., LTD., AMAZON.COM
 INC. and AMAZON.COM SERVICES LLC,

                            Defendants.

                                     NATURE OF THE CASE

       Plaintiff Golabs, Inc., d/b/a Gotrax (“Plaintiff” or “Golabs”), as for its Complaint against

Defendants Unicorn Global, Inc. (“Unicorn”), Hangzhou Chic Intelligent Technology Co., Ltd.

(“Hangzhou Chic”), Shenzhen Uni-Sun Electronic Co., Ltd. (“Uni-Sun”), Amazon.com Inc. and

Amazon.com Services LLC, seeks a declaratory judgment that its offer for sale, sale, manufacture,

use and/or importation of its EDGE, GLIDE and SRX Mini hoverboard products do not infringe

U.S. Patents Nos. 9,376,155 (“the ‘155 patent”) (Exhibit 1), 9,452,802 (“the ‘802 patent”) (Exhibit

2) and 10,597,107 (“the ‘107 patent”) (Exhibit 3) (collectively “the Asserted Patents”) owned and/or

enforced by Defendants Unicorn, Hangzhou Chic and Uni-Sun. The need for such relief exists

because Defendants Unicorn, Hangzhou Chic and Uni-Sun have wrongfully accused Golabs of

patent infringement and have caused Amazon to maintain the delisting of all Golabs’s hoverboard

products on Amazon.com until a Court Order is issued holding that Golabs’s products do not

infringe the Asserted Patents. Golabs states as follows:



                                                  1
      Case 3:21-cv-00311-N Document 1 Filed 02/11/21                  Page 2 of 14 PageID 2


                                              PARTIES

       1.      Plaintiff Golabs is a privately held Texas corporation with its principal place of

business at 2201 Luna Road, Carrolton, TX 75006. Golabs imports and sells to consumers, retailers

and distributors a variety of popular recreational products, including hoverboards.

       2.      Upon information and belief, defendant Hangzhou Chic is a Chinese company

organized and existing under the laws of the People’s Republic of China with a principal place of

business located at 2/F, No. 2 Building, Liangzhu University, Science and Technology Park, No. 1

Jingyi Road, Liangzhu, Hangzhou, 311112, People’s Republic of China. Upon information and

belief, Hangzhou Chic is the owner by assignment of all right, title and interest in and to the Asserted

Patents.

       3.      Upon information and belief, defendant Unicorn is a California corporation with its

principal place of business located at 18333 Gale Avenue, City of Industry, California 91748. Upon

information and belief, Unicorn has enforcement rights with respect to the Asserted Patents.

       4.      Upon information and belief, defendant Uni-Sun is a company organized and existing

under the laws of the People’s Republic of China with a principal place of business located at No. 43

Lan Second Road, Longxin Area, Longgang District, Shenzhen Guangdong, 518000, People’s

Republic of China. Upon information and belief, Uni-Sun is the exclusive licensee with respect to

the Asserted Patents.

       5.      Upon information and belief, Amazon.com, Inc. is a corporation organized and

existing under the laws of the State of Delaware, headquartered at 410 Terry Avenue North, Seattle,

WA 98109-5210.

       6.      Upon information and belief, Amazon.com Services LLC is a corporation organized

and existing under the laws of the State of Delaware, headquartered at 410 Terry Avenue North,

Seattle, WA 98109-5210.

                                                   2
      Case 3:21-cv-00311-N Document 1 Filed 02/11/21                  Page 3 of 14 PageID 3


       7.       Upon information and belief, Amazon.com, Inc. (hereinafter collectively referred to

with Amazon.com Services LLC as “Amazon”) is the direct or indirect parent of Amazon.com

Services LLC.

       8.       Upon information and belief, Amazon owns and operates distribution centers and

other facilities in this District and throughout Texas and the United States, and provides a platform

for the sale of hoverboard and other products through the Amazon website, www.amazon.com.

                                     RELATED LITIGATION

       9.       There is presently pending in this Court other litigation involving most of the same

parties, as well as issues that are related to the issues in this litigation. Those other litigations are

Unicorn Global, Inc. et al. v. Golabs, Inc. d/b/a Gotrax (Civil Action No. 3:19-CV-00754-N),

Unicorn Global, Inc. et al. v. Golabs, Inc. d/b/a Gotrax (Civil Action No. 3:20-CV-02023-N) and

Golabs, Inc. d/b/a Gotrax v. Hangzhou Chic Intelligent Technology Co. Ltd. et al. (Civil Action No.

3:19-CV-01019-N). Defendants Unicorn, Hangzhou Chic and Uni-Sun have asserted the ‘155 and

‘802 patents against certain Golabs hoverboards in Civil Action No. 3:19-cv-00754-N and have

asserted the ‘107 patent against certain Golabs hoverboards in Civil Action No. 3:20-CV-02023-N.

                                  JURISDICTION AND VENUE

       10.      This action seeks a declaration that Golabs’s EDGE, GLIDE and SRX Mini

hoverboard products do not infringe the Asserted Patents of Defendants Unicorn, Hangzhou Chic

and Uni-Sun and that Defendants Amazon immediately withdraw any objections to sale of Golabs’s

EDGE, GLIDE and SRX Mini products on www.amazon.com founded on any alleged infringement

of any patents of Defendants Unicorn, Hangzhou Chic or Uni-Sun. Accordingly, subject matter

jurisdiction of this Court exists under the Federal Declaratory Judgment Act, Title 28, United States

Code §§ 2201 and 2202, and under Title 28, United States Code §§ 1331, 1338(a) and (b) and 1367.

       11.      An actual, substantial, and continuing justiciable controversy exists between the
                                                   3
      Case 3:21-cv-00311-N Document 1 Filed 02/11/21                     Page 4 of 14 PageID 4


parties with respect to which Golabs requires a declaration of its rights by this Court. Specifically,

the controversy relates to a quid pro quo agreement between Amazon, Unicorn, Hangzhou Chic and

Uni-Sun under which Amazon de-listed all of Golabs’s hoverboard products from Amazon.com in

exchange for the dismissal of Unicorn’s, Hangzhou Chic’s and Uni-Sun’s claims against Amazon in

Civil Action No. 3:19-cv-00754-N. Critically, such delisting and agreement includes certain

Golabs’s products (i.e., its EDGE, GLIDE and SRX Mini models), which are not the subject of any

legal action by Unicorn, Hangzhou Chic or Uni-Sun, and clearly do not infringe the Asserted Patents

based on the Court’s claim construction ruling in Civil Action No. 3:19-cv-00754-N.

        12.     Amazon is named as an interested party pursuant to Fed. R. Civ. P. 19(a)(1), because

Amazon is subject to service of process and its joinder will not deprive the Court of jurisdiction, and

Amazon must be joined as a party so that Golabs can obtain the complete relief it is seeking, namely,

a declaratory judgment that its EDGE, GLIDE and SRX Mini do not infringe the ‘155, ‘802 and

‘107 patents asserted by Defendants Unicorn, Hangzhou Chic and Uni-Sun and an Order that

Amazon withdraw any objections to sale of such products on www.amazon.com founded on any

alleged infringement of any patents of Defendants Unicorn, Hangzhou Chic or Uni-Sun.

        13.     This Court has personal jurisdiction over Hangzhou Chic, Unicorn and Uni-Sun by

reason of their transaction of business in this District related to the claims herein, including: initiation

of legal action against plaintiff in this District relating to the Asserted Patents; the offer and sale of

products, including hoverboards, to customers and potential customers in this District and

throughout Texas, including hoverboards which compete with hoverboard products of plaintiff

which Hangzhou Chic, Unicorn and Uni-Sun have improperly sought to interfere with the sale of;

and engagement in tortious conduct against plaintiff in whole or in part in this District, including

making false claims of patent infringement by plaintiff which have the purpose and effect of

undermining plaintiff’s sale of its products through www.amazon.com and other outlets. See TEX.
                                                     4
      Case 3:21-cv-00311-N Document 1 Filed 02/11/21                   Page 5 of 14 PageID 5


CIV. PRAC. & REM. CODE ANN. §17.042(b) (West 2017); Calder v. Jones, 465 U.S. 783 (1984).

        14.     This Court has personal jurisdiction over Amazon because Amazon conducts

business in this District and throughout Texas, including through regular and established Amazon

fulfillment centers and other facilities in this District and throughout Texas, and because it has

purposefully transacted business in this District relating to the issues in this litigation, including its

offer and sale of products, including hoverboards, to customers and potential customers located in

this District and throughout Texas, and because it cooperated in and directly assisted in the tortious

activities of Hangzhou Chic, Unicorn and Uni-Sun against plaintiffs by declining to make certain of

plaintiff’s products available to consumers in this District and the State of Texas.

        15.     Venue is proper in Dallas County, Texas pursuant to Chapter 15 of the Texas Civil

Practice and Remedies Code because a significant portion of the actions and omissions giving rise

to the cause of action occurred in Dallas County, Texas, including where the effect of the tortious

conduct was felt. See Calder v. Jones, 465 U.S. 783 (1984). Venue is also proper in this Court

pursuant to 28 U.S.C. §§ 1391(b)-(d) and 1400(b).

                                    FACTUAL BACKGROUND

        16.     On information and belief, the following facts establish that there is an anti-

competitive agreement between Defendants Unicorn, Hangzhou Chic and Uni-Sun, on the one hand,

and Amazon, on the other hand, for Amazon to delist from Amazon.com and maintain the delisting

of all Golabs’s hoverboard products regardless of the infringement, validity and/or enforceability of

patents asserted by Defendants Unicorn, Hangzhou Chic and Un-Sun. This anti-competitive

agreement was entered by Amazon in exchange for Defendants Unicorn’s, Hangzhou Chic’s and

Uni-Sun’s agreement to dismiss Amazon as a Defendant in Unicorn Global, Inc. et al. v. Golabs,

Inc. d/b/a Gotrax (Civil Action No. 3:19-cv-00754-N) (hereinafter “anticompetitive quid pro quo

agreement to dismiss/delist”).

                                                    5
     Case 3:21-cv-00311-N Document 1 Filed 02/11/21                Page 6 of 14 PageID 6


       17.     On May 21, 2019, Counsel for Defendants Unicorn, Hangzhou Chic and Uni-Sun

emailed Amazon’s counsel advising that Defendants Unicorn, Hangzhou Chic and Uni-Sun were

considering Amazon’s Neutral Patent Evaluation Process and on that same date Amazon’s counsel

advised counsel for Defendants Unicorn, Hangzhou Chic and Uni-Sun that Amazon was considering

Defendants Unicorn’s, Hangzhou Chic’s and Uni-Sun’s “proposal.” (Exhibit 4, p. CHIC002758).

       18.     On May 22, 2019, Counsel for Amazon provided the “current versions of the

procedures and the agreement related to the patent neutral evaluation.” (Exhibit 4, p. CHIC 002764).

On May 23, 2019, Counsel for Amazon requested a 30 day extension for Amazon to respond to the

Complaint until July 3, 2019, in view of the upcoming deadline of June 3, 2019 for Amazon to

answer or otherwise respond to the Complaint. (Exhibit 4, p. CHIC002764).

       19.     On May 23, 2019, Counsel for Defendants Unicorn, Hangzhou Chic and Uni-Sun

informed Counsel for Amazon that Defendants decided to pass on Amazon’s Neutral Patent

Evaluation and to proceed with the anticompetitive quid pro quo agreement to dismiss/delist as

follows (emphasis supplied): “No opposition to the 30 day extension. In confirming with our clients,

they are going to pass on pursuing the Amazon patent review process this time. It is an interesting

idea, and maybe we can revisit the issue at some point in the future, but for now, we decided to

stick with the devil we all know. Please let me know, one way or another, what Amazon decides

to do about the DWOP we discussed.” (Exhibit 4, p. CHIC002763).

       20.     On May 29, 2019, Counsel for Amazon requested that Counsel for Defendants

Unicorn, Hangzhou Chic and Uni-Sun provide the “ASINS [Amazon Standard Identification

Numbers] for the products Unicorn is asking Amazon to pull down from Amazon.com.” (Exhibit

4, p. CHIC002763).

       21.     On May 31, 2019, Counsel for Defendants Unicorn, Hangzhou Chic and Uni-Sun

provided to Counsel for Amazon a list of thirty-nine (39) Golabs alleged “infringing GOTRAX
                                                 6
      Case 3:21-cv-00311-N Document 1 Filed 02/11/21                  Page 7 of 14 PageID 7


products” identified by ASIN to be delisted by Amazon, including products not accused of

infringement in Civil Action No. 3:19-cv-00754-N. (Exhibit 4, p. CHIC002760-61).

       22.     On June 2, 2019, Counsel for Amazon confirmed to Counsel for Defendants Unicorn,

Hangzhou Chic and Uni-Sun that: “I understand products in your list are no longer available on the

website. For both Gotrax and HAI. Will you dismiss Amazon immediately? Let me know the

timing of that. I believe it can be a unilateral ‘notice of dismissal’ under R. 41(a)(1)(A)(i) since we

have not answered.” (Exhibit 4, p. CHIC002760).

       23.     On June 3, 2019, Counsel for Defendants Unicorn, Hangzhou Chic and Uni-Sun

confirmed the delisting to Counsel for Amazon: “My clients tell me that all the Amazon links were

removed      now.     However,     they    missed       one   more   HAI   link.      B0732WRLMS.

www.Amazon.com/dp/B07J2WRMLS. Please request Amazon to remove that link too. We’ll

prepare and file the R41 dismissal promptly.” (Exhibit 4, p. CHIC002760).

       24.     A Notice of Dismissal to Dismiss Amazon Defendants Pursuant to Fed. R. Civ. P. 41

was filed by Defendants Unicorn, Hangzhou Chic and Uni-Sun in Civil Action No. 3:19-cv-00754-

N on June 3, 2019 (D.I.22) and entered by the Court on June 3, 2019.

       25.     In view of the foregoing, on information and belief, Defendants Unicorn, Hangzhou

Chic and Uni-Sun and Amazon entered into an anticompetitive quid pro quo agreement to

dismiss/delist, causing the delisting of all Golabs’s hoverboards: (a) without adjudication by a Court,

government agency or arbitrator holding that Golabs’s hoverboards infringe a valid and enforceable

patent asserted by Defendants Unicorn, Hangzhou Chic and Uni-Sun; (b) without regard to whether

any of Defendants Unicorn’s, Hangzhou Chic’s and Uni-Sun’s patents are infringed, valid and

enforceable, (c) without regard to whether any such products have been accused of infringement in

a District Court action, government agency proceeding or arbitration by Defendants Unicorn,

Hangzhou Chic and Uni-Sun; and (d) in disregard of Amazon’s Neutral Patent Evaluation Process.
                                                    7
     Case 3:21-cv-00311-N Document 1 Filed 02/11/21                 Page 8 of 14 PageID 8


       26.     As of the filing of this Complaint, on information and belief, Amazon continues to

maintain the delisting of all of Golabs’s hoverboards without regard to whether they have been

accused of infringement in a District Court action, government agency proceeding or arbitration by

Defendants Unicorn, Hangzhou Chic and Uni-Sun, without regard to whether there has been an

adjudication by a District Court, government agency or arbitrator that Golabs’s hoverboards infringe

a valid and enforceable patent of Defendants Unicorn, Hangzhou Chic and Uni-Sun, and without

regard to whether any of Defendants Unicorn’s, Hangzhou Chic’s and Uni-Sun’s patents are

infringed, valid and enforceable.

       27.     By email of January 11, 2021, Golabs’s counsel requested permission from

Amazon’s counsel to list Golab’s EDGE, GLIDE and SRX Mini hoverboards on Amazon.com and

described in detail the reasons these products (as to which sales began in 2020) do not infringe

Defendants Unicorn’s, Hangzhou Chic’s and Uni-Sun’s ‘155, ‘802 and ‘107 patents asserted against

other Golabs hoverboards in Civil Actions Nos. 3:19-cv-00754-N and 3:20-CV-02023-N, including

that Golabs’s EDGE, GLIDE and SRX Mini products only include a top cover and a bottom cover,

but do not include “an inner cover.” (Exhibit 5).

       28.     By email of January 11, 2021, Counsel for Golabs also directed Amazon’s attention

to a decision on November 5, 2020 by Presiding Judge Wang Hui of the Zhejiang Province Ningbo

Intermediate People’s Court, which issued a Civil Judgment #198 dismissing Defendant Hangzhou

Chic’s patent infringement claims with respect to a Chinese counterpart patent to the ‘155, ‘802 and

‘107 patents. Judge Wang Hui held that Hangzhou Chic’s asserted counterpart patent claiming “a

first and second inner cover set symmetrically and can be rotated to each other” (the same language

in the asserted claims of the ‘155, ‘802 and ‘107 patents) is not infringed. The Court found that the

product accused of infringement does not have the inner cover and no structure related to the inner

cover exists. Judge Wang Hui found that according to claim 1, the inner cover includes the first
                                                    8
      Case 3:21-cv-00311-N Document 1 Filed 02/11/21                 Page 9 of 14 PageID 9


inner cover and the second inner cover which are set symmetrically and can be rotated to each other,

and the other technical features of claim 1 of the patent in question are based on the inner cover.

However, there is no inner cover in the product in question. Judge Wang Hui further stated that,

obviously, the above technical features are different from the technical features recorded in the

patent claims, so the technical solution of the infringed product lacks the inner cover and the

technical features related to the inner cover in claim 1 of the patent in question. (Exhibit 5).

        29.    On January 14, 2021, during a meet and confer with Amazon’s Counsel in 3:20-CV-

02023-N, Counsel for Golabs reminded Amazon’s Counsel of the January 11, 2021 email and

request for permission to list Golabs’s EDGE, GLIDE and SRX Mini hoverboards on Amazon.com.

Amazon’s Counsel advised that absent a favorable adjudication by a court or stipulation by

Defendants Unicorn, Hangzhou Chic and Uni-Sun that Golabs’s EDGE, GLIDE and SRX Mini can

be listed on Amazon.com without opposition by Defendants Unicorn, Hangzhou Chic and Uni-Sun,

Amazon will not list Golabs’s EDGE, GLIDE and SRX Mini products.

        30.    On February 10, 2021, Golabs shared a filed copy of the instant Complaint with

Counsel for Defendants Unicorn, Hangzhou Chic and Uni-Sun and requested such Counsel that

Defendants Unicorn, Chic and Uni-Sun stipulate that Plaintiff’s EDGE, GLIDE and SRX Mini do

not infringe Defendants’ patents and withdraw their objection to Golabs’s EDGE, GLIDE and SRX

Mini products and otherwise cooperate in allowing Golabs to list such products on Amazon.com.

Because Defendants Unicorn, Hangzhou Chic and Uni-Sun refused to so stipulate, Golabs proceeded

with serving the Complaint on Defendants Unicorn, Chic, Uni-Sun and Amazon and commencing

this action.

        31.    Golabs has and continues to suffer irreparable harm, including irreparable harm to its

business reputation, caused by the delisting of Golabs’s hoverboards, including its EDGE, GLIDE

and SRX Mini hoverboards, on Amazon.com, the world’s largest online retailer.
                                                   9
    Case 3:21-cv-00311-N Document 1 Filed 02/11/21                 Page 10 of 14 PageID 10


          REQUEST FOR DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF
                  U.S. PATENTS NOS. 9,376,155, 9,452,802 AND 10,597,107

          32.      Golabs repeats and realleges paragraphs 1 through 31 above as if fully set forth

herein.

          33.      Golabs’s EDGE, GLIDE and SRX Mini hoverboards do not infringe any valid

and enforceable claim of the ‘155, ‘802 and ‘107 patents.

          34.      Each and every claim of the ‘155, ‘802 and ‘107 patents requires “an inner cover.”

          35.      In Civil Action No. 3:19-CV-00754-N, the Court construed (D.I. 134) “an inner

cover” to mean “a separate structural element that is not a part of the top cover or the bottom cover.

          36.      Golabs’s EDGE, GLIDE and SRX Mini products do not infringe the asserted

claims of the ‘155, ‘802, ‘036 and ‘107 patents because they do not include, inter alia, “an inner

cover,” i.e., a separate structural element that is not a part of the top cover or the bottom cover as

construed by the Court.

          37.      As shown in Figures 1a, b and c below, the EDGE, GLIDE and SRX Mini only

have top and bottom housings, and do not include “an inner cover,” i.e., a separate structural element

that is not a part of the top housing or the bottom housing.




                                                  10
    Case 3:21-cv-00311-N Document 1 Filed 02/11/21             Page 11 of 14 PageID 11




Figure 1a. Top and Bottom Housings for the Edge (no inner cover).




Figure 1b. Top and Bottom Housings for the Glide (no inner cover).




                                               11
    Case 3:21-cv-00311-N Document 1 Filed 02/11/21                Page 12 of 14 PageID 12




Figure 1c. Top and Bottom Housings for the SRX Mini (no inner cover).

       38.         Golabs is entitled to a declaratory judgment that its EDGE, GLIDE and SRX Mini

hoverboards do not infringe any claims of the ’155, ‘802 and ‘107 patents, and that Amazon shall

not deny sale of such products on www.amazon.com founded on any alleged infringement of any

patents of Defendants Unicorn, Hangzhou Chic or Uni-Sun.

                                     PRAYER FOR RELIEF

WHEREFORE, Golabs prays that this Court grant:

        A. A declaratory judgment that Golabs’s EDGE, GLIDE and SRX Mini hoverboards do not

             infringe Defendants Unicorn’s, Chic’s and Uni-Sun’s U.S. Patents Nos. 9,376,155,

             9,452,802 and 10,597,107, and that Amazon shall not deny sale of such products on

             www.amazon.com founded on any alleged infringement of any patents of Defendants

             Unicorn, Hangzhou Chic or Uni-Sun;

        B. A preliminary and permanent injunction enjoining Defendants Unicorn, Hangzhou Chic

             and Uni-Sun, their successors and assigns, and anyone acting in concert therewith or on

                                                 12
Case 3:21-cv-00311-N Document 1 Filed 02/11/21              Page 13 of 14 PageID 13


      their behalf, from asserting to Golabs, Golabs’s retailer customers, Amazon or any other

      retailers or customers of Golabs’s hoverboards, or any of their parents, affiliates, or

      subsidiaries, as well as their respective officers, agents, employees, successors, and

      assigns, that Golabs’s or its retailer customers’ sales of Golabs’s EDGE, GLIDE and

      SRX Mini hoverboards infringe Defendants Unicorn’s, Hangzhou Chic’s and Uni-Sun’s

      U.S. Patents Nos. 9,376,155, 9,452,802 and 10,597,107;

   C. Injunctive and other equitable relief requiring Defendants Unicorn, Hangzhou Chic and

      Uni-Sun to take all necessary steps (a) to prevent further misrepresentations regarding

      Golabs’s EDGE, GLIDE and SRX Mini hoverboards by Defendants Unicorn, Hangzhou

      Chic and Uni-Sun and any agents acting on their behalf, including but not limited to, the

      misrepresentations to Amazon and/or Golabs’s other retailer customers; (b) to correct

      any and all such misrepresentations already made; and (c) to prevent further harm to

      Golabs as a result of Defendants Unicorn’s, Hangzhou Chic’s and Uni-Sun’s

      misconduct;

   D. A preliminary injunction or other equitable relief directing Defendants Amazon not to

      deny sale of Golabs’s EDGE, GLIDE and SRX Mini hoverboards on Amazon.com

      founded on any alleged infringement of any patents of Defendants Unicorn, Hangzhou

      Chic or Uni-Sun;

   E. A preliminary and permanent injunction enjoining Defendant Amazon, their successors

      and assigns, and anyone acting in concert therewith or on their behalf, from delisting

      Golabs’s EDGE, GLIDE and SRX Mini hoverboards based on any assertion by

      Defendants Unicorn, Hangzhou Chic and Uni-Sun, their successors and assigns, and

      anyone acting in concert therewith or on their behalf, that Golabs’s or its retailer

      customers’ sales of Golabs’s EDGE, GLIDE and SRX Mini hoverboards infringe
                                           13
    Case 3:21-cv-00311-N Document 1 Filed 02/11/21                       Page 14 of 14 PageID 14


             Defendants Unicorn’s, Hangzhou Chic’s and Uni-Sun’s U.S. Patents Nos. 9,376,155,

             9,452,802 and 10,597,107;

         F. For an award to Golabs of its reasonable attorneys’ fees and costs pursuant to 35 U.S.C.

             § 285 or as otherwise permitted by law; and

         G. For such other and further relief that the Court deems just and proper.

                                     DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Golabs hereby demands a

trial by jury on all issues that are triable of right to a jury in this action.


 Dated: February 10, 2021                          Respectfully submitted,

                                                   By: /s/ Tony Pezzano
                                                   Tony Pezzano
                                                   New York Bar No. 2315547
                                                   Offit Kurman, P.A.
                                                   590 Madison Avenue, 6th Floor
                                                   New York, NY 10022
                                                   Tel: (212) 545-1900
                                                   Fax: (212-545-1656
                                                   Email: Tony.Pezzano@offitkurman.com

                                                   William Chu
                                                   Texas Bar No. 04241000
                                                   wmchulaw@aol.com
                                                   Salina Tariq
                                                   Texas Bar No. 24086470
                                                   stariq.wmchulaw@gmail.com
                                                   William Knisley
                                                   Texas Bar No. 24095728
                                                   knisley.wmchulaw@gmail.com
                                                   LAW OFFICES OF WILLIAM CHU
                                                   4455 LBJ Freeway, Suite. 1008
                                                   Dallas Texas, 75244
                                                   (Tel) 972-392-9888
                                                   (Fax) 972-392-9889

                                                   Attorneys for Plaintiff Golabs, Inc. d/b/a Gotrax



                                                      14
